DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because figures 1 and 4 contain reference numerals which appear to be crossed out and should be deleted. Figures 1-7 also contain rectangles at the bottom of each figure which should apparently also be removed. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osbun (US 2,694,450) in view of Jack et al. (US 2004/0154800).
In regard to claim 1, Osbun discloses an apparatus for hanging a production tubing string and a coil tubing within a well casing having a wellhead, the apparatus comprising: a main body (5/2) with an outer surface and an interior open area extending from an upper end to a lower end, the lower end defining an annular mounting flange (2); a production string tubing hanger bowl (as containing 13) in the interior open area configured for accommodating the production tubing string suspended therein, the production string tubing hanger bowl being spaced above the annular mounting flange (as in the figure), with a center axis non-concentrically positioned relative to the annular mounting flange (as shown in figure) and defining therebelow a tubing string accommodating area that is positioned non-concentric relative to the annular mounting flange (portion of 23 not including area “S” as accommodating tubing T); and a coil tubing access port (5h) extending from the outer surface to an inner opening, the coil tubing access port configured for accommodating the coil tubing passing therethrough with and having an angular orientation downwardly and on an angle off vertical (as shown, col. 2, lines 50-55), from the exterior surface toward the inner opening.  Osbun does not show that the coil tubing access port is directed away from a center point of the annular mounting flange and away from the tubing string accommodating area (although as shown the tubing L and is away from the accommodating area of T).
Jack et al. disclose an apparatus wherein a coil tubing access port (36) is directed away from a center point (as shown, fig 1, paragraph 62 “helical orientation”) of an annular mounting flange (16) and away from a tubing string accommodating area (as containing 26). It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide the coil tubing access port of Osbun with the helical orientation, as taught by Jack et al. in order to provide improved tubing access which better avoids other tubing (paragraph 6-7, Jack et al.).
In regard to claim 2, Jack et al. disclose wherein the angular orientation directs a suspended coil tubing (36/42) away from the tubing string accommodating area.
In regard to claim 3, Jack et al. disclose wherein a long axis of the coil tubing access port extends along a non-diametric secant relative to the annular mounting flange (as in fig 1, where helical orientation would provide such an orientation).
In regard to claim 5, Osbun disclose a wellhead installation comprising: a well casing (C); an adaptor (5/2) for hanging a production tubing string and a coil tubing within the well casing, the adaptor including: a main body (5/2) with an outer surface and an interior open area extending from an upper end to a lower end, the lower end defining an annular mounting flange (2) through which the adaptor is mounted above and in communication with the well casing (as in the figure); a production string tubing hanger bowl (as containing 13) in the interior open area, the production string tubing hanger bowl being offset non-concentrically and above relative to the annular mounting flange (as in the figure); and a coil tubing access port (5h) extending from the outer surface to an inner opening (as in the figure), the coil tubing access port having an angular orientation sloping downwardly from the exterior surface toward the inner opening (as in the figure); a tubing string (T) suspended in the production string tubing hanger bowl hanging down in a position non-concentric relative to the annular mounting flange (as in the figure) and defining a crescent-shaped open area between the tubing string and the annular mounting flange (area “S” as would be seen from above).  Osbun does not disclose that the coiled tubing access port is angled away from a center point of the annular mounting flange or coil tubing suspended from the coil tubing access port in the crescent-shaped open area and directed by the angular orientation away from the tubing string.
Jack et al. disclose a wellhead installation comprising a coiled tubing access port (36) is angled away from a center point of the annular mounting flange (fig 1, paragraph 62) and coil tubing (38, “flexible tubing” as known in the art would include coil tubing) suspended from the coil tubing access port and directed by the angular orientation away from the tubing string (as in fig 1, paragraph 62 as being helically directed). It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide the coil tubing access port of Osbun with the helical orientation, as taught by Jack et al. in order to provide improved tubing access which better avoids other tubing (paragraph 6-7, Jack et al.).
In regard to claim 6, Jack et al. disclose wherein the coil tubing extends along a non- diametric secant relative to the annular mounting flange (as being helically oriented, paragraph 62).
Claim(s) 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osbun in view of Jack et al. as applied to claims 1 and 5 above, and further in view of Cornelssen et al. (US 2004/0154790).
In regard to claims 4 and 7, Osbun and Jack disclose all the limitations of these claims, as applied to claims 1 and 5 above, except for a coil tubing hanger for the coil tubing access port.  Cornelssen et al. disclose an apparatus and well installation comprising a coil tubing hanger (90, paragraph 47, as within 14 in figures 3-4) for a coil tubing access port (as within 76, fig 3-4).  It would have been obvious to one of ordinary skill in the art before the time of filing to provide a coil tubing hanger as taught by Cornelssen et al., with the coil tubing access port of Osbun as modified by Jack et al. in order to provide support and sealing to the tubing within the port (as known in the art).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wright et al. (US 5,794,693), Bunney (US 2004/0206507) and Hanlin et al. (US 2014/0020888) also teach apparatus and well installations with coil tubing access ports.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558. The examiner can normally be reached M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. ANDREWS/           Primary Examiner, Art Unit 3672                                                                                                                                                                                             
11/30/2022